YARRUT, Judge.
This case is a companion case of No. 1701, 172 So.2d 357, decided this day by this court on the questions of liability and quantum. The facts found and the reasons given in case No. 1701 on the question of liability are adopted herein, and made a part hereof.
With respect to quantum, Plaintiff suffered a laceration on his face which healed in three weeks leaving,a slight scar. .Although he experienced headaches during this period, he was fully able to work. The trial judge’s , award of $500.00 is deemed reasonable and the judgment is affirmed; Defendant to pay stenographic fees, but, being a municipality, ¡is exempt from the,payment of any other costs.
Judgment affirmed.